 In the Matter of CASTLE & COOKE TERMINALS,LIMITED, EMPLOYERandKENNETH Y. PARK, ET AL.,PETITIONERSandINTERNATIONALLONGSHOREMEN'S& WAREHOUSEMEN'SUNION,LOCAL 137,UNIT 6,CIO, UNIONCase No. 37-RD-14--Decided January 04, 1950DECISIONANDDIRECTION OF ELECTIONUpon a decertification petition duly filed, a hearing was held beforeArnold L. Wills, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and Members.Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The Petitioners, employees of the Employer, assert that the Unionis no longer the representative of the Employer's employees, as definedin Section 9 (a) of the Act.3.The question concerning representation :On May 1, 1948, the Employer and the Union executed a contract,effectiveuntil April 30, 1949, covering the Employer's wharf clerkemployees.This contract was automatically renewable, unless eitherparty gave notice to amend or modify it 30 days prior to itsexpirationdate.By letter, dated March 2, 1949, the Union advised the Employerof its desire to modify the contract.Pursuant to this letter, the con-tracting parties met on March 31, 1949.On the following day, therewas a strike involving the Employer's longshoremen? It being cus-tomary that bargaining negotiations for the Employer's wharf clerkstake place subsequent to those for its longshoremen, the Union andthe Employer verbally agreed to continue the terms of the above-men-tion contract pending future negotiations.The petition herein was1This strike terminated on October 24, 1949.88 NLRB No. 74.287 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled on October 28, 1949.The Union contends that the petition isbarred.We find this contention to be without merit. The notice containedin the Union's letters of March 2, 1949, effectively forestalled auto-matic renewal of the contract.2The agreement to continue the con-tract pending future negotiations, being oral, cannot act as a bar.'Ac-cordingly, we find that no contractual bar exists to this proceeding .4We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree, and we find, that all employees at the Em-ployer's Honolulu, Territory of Hawaii, plant, who are employed aspermit clerks, delivery and receiving clerks, special clerks, and utilityclerks, excluding the chief clerk, clerk dispatcher, terminal clerks, as-sistant terminal clerks, guards, professional employees, and supervisorsas defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot 5 shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by International Longshoremen's & Warehousemen's Union, Lorin137, Unit 6, CIO.2Dictaphone Corporation,78NLRB 866.3Standard Brands, Incorporated,81 NLRB 1311.*Cf.Bethlehem Steel Company,Shipbuilding Division,79 NLRB 1271.5The Employer requests that the ballot herein be altered to read, "Do you wish to con-tinue to be represented for purposes of collective bargaining by International Longshore-men's&Warehousemen's Union, Local 137, Unit 6, CIO?"The Union objects to any changein the ballot.Since our official ballot is worded so as to reflect amply the desires of theemployees involved herein, we perceive no reason to change it in the present instance.TheEmployer's request is therefore denied.